Title: From Thomas Jefferson to Joseph L’Epine, 28 May 1794
From: Jefferson, Thomas
To: L’Epine, Joseph



Sir
Monticello May 28. 1794.

I have duly recieved your favor of the 19th. inst. and sincerely lament the loss of Mr. Dombay, whom, according to a letter I had received from him, I had expected for some time. He did not in that letter mention that he should address any packages to me, and therefore I imagine that those you mention as being so addressed, contain his own baggage, papers, and effects, on which he has placed such an address to protect them from capture, and I am happy to learn from you that it has had that effect. After declaring that I have no reason to believe myself interested in them, and, as far as depends on me, authorising any person legally empowered to act for Mr. Dombey, to open the packages, I take for granted the Consul of France at New York, who is authorised by the Consular convention for this purpose, will proceed to open and dispose of the packages, according to what he shall find to be their destination, from the nature of the objects they contain, and the written evidence which probably accompanies them. For this he has my warrant, as far as their address to me may be supposed to render that material. I have the honor to be Sir Your most obedt. humble servt

Th: Jefferson

